Citation Nr: 0906065	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-07 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to 
October 1963.   He subsequently served on active duty 
training (ACDUTRA) and inactive duty training (INACDUTRA) in 
the U.S. Air Force Reserves and retired in December 1993. 

This matter is on appeal from the Houston, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran was exposed to noise during active service.

2.  The Veteran does not have a current hearing loss 
disability in his right ear. 

3.  The Veteran's left ear hearing loss was not manifest in 
service and was not shown for many years thereafter.  

4.  The Veteran's current left ear hearing loss disability is 
not related to his service, nor was it manifested during a 
period of ACDUTRA or INACDUTRA. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131. If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b). However, continuity of symptoms 
is required where a condition in service is noted but is not, 
in fact, chronic or where a diagnosis of chronicity may be 
legitimately questioned. 38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d). The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, which includes 
sensorineural hearing loss, if manifest to a compensable 
degree within the year after service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Finally, 38 C.F.R. § 3.385 defines impaired hearing as a 
disability for VA purposes when the hearing thresholds for 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz are 40 decibels or more; the thresholds for at least 
three of these frequencies are 26 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The Veteran claims bilateral hearing loss caused by exposure 
to loud noises as an airframe repairman during his service 
career.  Service treatment records concerning "Hearing 
Conservation Data" indicate that he was exposed to noise in 
the sheet metal department for eight to nine hours per day.  
In giving due consideration to the places, types, and 
circumstances of his service, noise exposure is conceded.  
See 38 U.S.C.A. § 1154(a).  

He underwent a VA audio examination in September 2004.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
30
LEFT
10
15
20
45
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.

Significantly, hearing loss in the right ear did not exceed 
40 decibels or more for any of the frequencies of 500, 1000, 
2000, 3000, and 4000, nor did it exceed 26 decibels for at 
least three of these frequencies.  Moreover, the speech 
recognition score using the Maryland CNC Test was not less 
than 94 percent. Therefore, the Veteran does not have a 
current disability in his right ear.  38 C.F.R. § 3.385.

With respect to the left ear, the Veteran meets the threshold 
requirements for a current disability under 38 C.F.R. § 3.385 
because his hearing loss was greater than 40 decibels in at 
least one of the frequencies between 500 and 4000 Hertz.  
38 C.F.R. § 3.385.

Although service treatment records reflect noise exposure, 
the evidence does not show in-service hearing loss.  
Specifically, the evidence does not show complaints of, 
treatment for, or a diagnosis of hearing loss while on active 
duty.  Indeed, at discharge, the Veteran's left ear hearing 
acuity was within normal limits. Therefore, the evidence does 
not support a finding of hearing loss while on active duty 
service.

Next, post-service evidence does not reflect hearing loss for 
many years after service discharge.  As part of his Reserve 
service, the Veteran underwent periodic physicals.  
Audiometric evaluations were normal for VA purposes in April 
1967, July 1971, April 1972, April 1976, June 1980, and 
February 1984.  By June 1988, some 25 years after active duty 
discharge, audiometric testing reflected hearing loss of 40 
decibels at 3000 Hz.  It was recommended that he wear hearing 
protection in hazardous noise areas.  Interestingly, in June 
1992, audiometric testing was again normal for VA purposes.

Nonetheless, assuming that left ear hearing loss was shown as 
early as June 1988, the Board finds the contemporaneous 
absence of complaints or treatment for hearing loss for many 
years after active duty discharge to be of more probative 
value than the Veteran's current allegations of in-service 
incurrence.  The lengthy period after separation from service 
without evidence of findings or diagnosis weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Therefore, the weight of the evidence does not 
support a finding of incurrence of hearing loss during 
service or for many years thereafter.

In addition to the documented post-service treatment records, 
the evidence includes statements from the Veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the Veteran's reported history 
of continued hearing loss since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
separation examination was absent of any complaints.  
Moreover, the post-service evidence does not reflect hearing 
loss for more than two decades following active service, as 
evidenced by multiple audiograms.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

Next, the Board finds that the Veteran's current left ear 
hearing loss is unrelated to service.  In a September 2004 VA 
audiology examination, the examiner concluded that "it is 
unlikely that the [V]eteran's hearing loss had its origins 
during his active duty military service."  The examiner 
noted that her opinion was based on "a normal exit  physical 
from the military that showed hearing within normal limits 
bilaterally."

With regard to the weight to assign to medical opinions, the 
Court has held that "[t]he probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

In this regard, the Board places significant probative value 
on the VA audiology opinion of September 2004.  The VA 
examiner, who is an audiologist, conducted a complete review 
of the case file and provided well-supported reasons and 
bases for finding that the Veteran's hearing loss was less 
likely as not caused by active service.  Moreover, the VA 
examiner's opinion is based on the probability, not just 
possibility, of a causal relationship between the Veteran's 
current disability and service.  

The Board has also considered the veteran's statements 
asserting a relationship between his currently-diagnosed 
hearing loss and active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of a skilled, unbiased professional 
than to the veteran's statements.  See Cartright, 2 Vet. App. 
at 25 (interest in the outcome of a proceeding may affect the 
credibility of testimony). 

Since the weight of the competent evidence indicates that the 
Veteran's left ear hearing loss is not related to his active 
duty, the criteria to establish a medical nexus for service 
connection has not been met.  See McManaway v. West, 13 Vet. 
App. 60, 66 (1999) (holding that, where there is assertion of 
continuity of symptomatology since service, medical evidence 
is required to establish "a nexus between the continuous 
symptomatology and the current claimed condition"), vacated 
on other grounds sub nom.  McManaway v. Principi, 14 Vet. 
App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997). 

The Board also notes that the Veteran's hearing loss was 
first reported in a periodic examination undertaken while he 
was in the Air Force Reserves.  Active military, naval, or 
air service includes any period of ACDUTRA during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
INACDUTRA during which the individual concerned was disabled 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (2008).

When a claim is based on a period of ACDUTRA, there must be 
evidence that the individual concerned became disabled during 
the period of ACDUTRA as a result of a disease or injury 
incurred or aggravated in the line of duty.  In the absence 
of such evidence, the period of ACDUTRA would not qualify as 
"active military, naval, or air service."  In this case, at 
the time hearing loss was first shown in 1988, the evidence 
does not show that the Veteran was on active duty or ACDUTRA.  
As such, the date of the examination showing hearing loss 
does not qualify as active duty.  

In sum, the service treatment records from the Veteran's 
period of active duty do not show hearing loss and hearing 
loss was not shown for many years thereafter.  Moreover, a 
nexus between active duty and current left ear hearing loss 
has not been shown.  Further, left ear hearing loss was first 
shown during a time when the Veteran was not on active duty 
or ACDUTRA.  As the weight of the competent evidence is 
against the Veteran's claim, the Board is unable to grant the 
benefits sought.  

Veterans Claims Assistance Act

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Regarding the Veteran's the service-connection claim for 
bilateral hearing loss, the Board notes that proper notice 
from VA must inform the claimant of any information and 
medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2004 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With those letters, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.

These four factors are: (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim. 38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the types of evidence 
that 'indicate' that a current disability 'may be associated' 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation. McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that all necessary development with respect 
to the service connection claim on appeal has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993).

In this case, the RO obtained service treatment records.  
Moreover, a VA audiology examination was conducted in 
September 2004.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board finds that all necessary 
development has been accomplished, and, therefore, appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


